Milonas, J., dissents in a memorandum as follows:
In my opinion, the order being appealed herein should be affirmed.
On September 11, 1981 and February 6, 1982, defendant-appellant, the State of New York, appropriated some 300 acres of land owned by claimant, the City of New York, for the purpose of enabling the former to construct the planned Westway Highway Project. The property in question was located on the west side of Manhattan and included various piers, bulkheads and other structures, as well as the Gansevoort Incinerator Plant and Marine Transfer Station and the Manhattan and Bronx Surface Transit Operating Authority Bus Garage. The city thereafter filed two claims for relief, demanding as compensation $225,000,000 and $95,000,000 respectively. In that regard, defendant and the claimant agree that since the claims are extremely complex, the proper valuation will not be easily determined.
The design for the Westway proposal contemplated that portions of the highway be built upon landfill in and along the shoreline of the Hudson River. Litigation revolving largely around the environmental impact of the project was commenced in Federal court and continued for a period of approximately four years. After it ultimately became apparent that the project would have to be abandoned, the city and State elected to trade in Westway for the Federal funds which had been set aside for it so that the money could be expended on mass transit and other public transportation needs. However, during the time which elapsed between the appropriation of the property and the decision to accept the trade-in, both parties to this action requested that the Court of Claims grant them an extension for submitting their separate appraisal reports until the many disputed issues surrounding the plan to construct Westway could be resolved. Such extensions were, accordingly, obtained until January 15, 1986.
By notice of motion dated January 14, 1986, the city and State jointly moved for a further extension to July 15, 1986 in which to file their reports. The court refused to provide the extra time and, following a conference with the parties on January 31, 1986, found both the city and State in default and directed them to submit their appraisals by February 19, 1986. Although the city had filed a draft of its appraisal report with respect to the first of its two claims, the city subsequently asked that this draft be returned, and, on February 13, 1986, both parties again appeared before the court, importuning for *438more time. The attorneys for the two sides pointed to the controversy and litigation concerning the Westway project as having created great difficulty in procuring accurate and complete appraisals. The lawyers further advised the court that negotiations were underway which might obviate the necessity for a trial. The court, however, remained unpersuaded by counsels’ arguments and, on February 19, 1986, ordered that the trial begin on March 17, 1986. The instant appeal ensued with both the city and State urging that the court’s ruling constituted an abuse of discretion.
In denying the parties’ most recent application for an extension of time, the court stated that:
"in one of these cases, namely, claim number 66669, there have been four prior extensions of time; and in case number 70168, there have been two prior extensions of time granted.
"In sum, the proffered excuses by counsel have been that there have been extended discussions at, quote, 'high places’ for the settlement of this claim; but, really, neither counsel has informed the Court when or if these discussions might be fruitful.
"Additionally, neither counsel really has given the Court a time when the Court might expect that sufficient appraisals, which are in their opinion sufficient, will be filed.
"The Court has informed the State of New York, primarily, that if their appraisal is not in, there are provisions under the Court of Claims Act, which I am sure counsel is aware of, in which he can proceed without the appraisals and file his comparables.
"Additionally, the Court is aware and counsel have also said that preliminary taking of appraisals have been made and were made prior to the taking of this property.
"The court wishes to remind counsel that all of the facilities of this Court will be made available to them for the purpose of settlement or discussion or in an effort to reach some agreement on an order framing the issues or, indeed, arriving at some understanding with respect to agreeing on a state of facts, if that is indeed possible.”
It is important to note that the instant action was initiated by the submission of claims in the Court of Claims, the first of which was filed on June 7, 1982 and the second on November 19, 1984. Thus, this proceeding has now been pending in the Court of Claims for nearly five years. In all that time, little progress appears to have been made in disposing of the matter. The two parties have simply been content to petition *439for a series of extensions, consuming the time and resources of the court, without providing any indication of when the case might either be settled or tried. Indeed, it is not clear that despite the passage of so many years, the parties are much closer to a resolution than when they first started. In that regard, the City and State of New York appear to have used the existence of litigation primarily as a pretext to do nothing to settle the present claims.
Another year has now come and gone since the ruling being appealed here was handed down, and both parties are apparently still not ready. Their demand for time seems to be insatiable. The fact that the parties are equally satisfied to seek indefinite postponements, however, does not mean that the Court of Claims must be a willing participant to their inaction. If the city and State do not wish to dispose of this action any time in the near future, they should not be in the Court of Claims. If, on the other hand, they are sincere in their desire to reach a conclusion, there must be a limit to the number of delays granted to them.
Section 206.21 (g) of the Uniform Rules for the New York State Trial Courts (22 NYCRR) states that an application of a further extension of time shall be at the discretion of the court. The court herein set forth valid reasons for denying the parties’ most recent request for yet another extension. I do not perceive any basis for this court to substitute its discretion for that of the Court of Claims Judge who has been handling this proceeding and is, therefore, presumably more familiar with it than we are. The order being appealed should be affirmed.